Title: Tench Coxe’s First Draft, September 1790
From: Coxe, Tench
To: 


Treasy. Dept. September  1790
The Secretary of the Treasury in obedience to the order of the house of Representatives of the fifteenth day of January last has applied his attention at as early a period as his other duties would permit, to the subject of manufactures, and particularly to the means of promoting such as will tend to render the United states independent on other nations for military and other essential Supplies.
The expediency of encouraging manufactures in the United States, tho recently deemed very questionable appears now to be universally admitted.
The advantages of the landholder in furnishing raw materials, food, fuel & other supplies to the manufacturers, the aid which the fisheries derive from manufactures by the consumption of articles derived from them, their assistance to commerce by promoting the importation of raw articles and the exportation of manufactured commodities, their favorable effects on population by inducing the emigration of foreign workmen, their encreasing and rendering more certain the means of national defence, and other essential supplies, the promotion of individual industry and œconomy which naturally result from them, and lastly the reduction of the prices of imported supplies, which has already taken place on the appearance of competition in the American Market are considerations which entitle this important object to a share of Legislative attention.
Among the methods devised by Other nations to encourage manufactures protecting duties have been very generally adopted. It cannot be unobserved by those who are engaged in these pursuits nor by those capitalists and workmen who may intend to transfer their property and business to the United States that the duties already imposed by the legislature for the purposes of Revenue afford great & certain advantages to the American Manufacturer. Whether any additions to these duties be necessary to encourage particular branches is a question respectfully suggested to the wisdom of the house.
Prohibitions of rival articles, or duties equivalent, frequently present themselves in the laws of foreign Nations. Tho this measure may seem of doubtful propriety for the United States, in most instances, it does not appear advisable to decide against it so far as regards military supply. From the present flourishing condition of some manufactories of warlike stores, such as gunpowder, leaden & iron ball, iron cannon, & cartridge paper, it may not be deemed hazardous, in a season of profound peace, to encrease the duty so as to effect an exclusion of them.
Besides military stores there are certain Articles manufactured from materials with which the United states abound which do not appear unfit subjects of excluding duties. Among Articles here contemplated are Malt liquors, Spirits made from grain of every sort & from several kinds of fruit, the oils of sea & land animals & of flax seed, Starch, Snuff, chewing & smoking Tobaccoes, spirits of turpentine, and other things manufactured from such productions of our lands & fisheries as are constantly exported in large quantities. The wisdom of the house however will render them duly aware of the Danger of extending too far the application of duties equivalent to prohibitions should they be induced to impose them on some articles necessary for defence and on certain manufactures highly & extensively beneficial to the landed interest.
